Citation Nr: 0839656	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-03 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for peptic ulcer 
disease and gastroesophageal reflux disease (GERD) as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for hypertension as 
secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from May 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the veteran's 
application to reopen a previously denied claim of service 
connection for bilateral hearing loss and also denied his 
claims of service connection for tinnitus, ulcers, reflux 
disease, and for hypertension.  This matter also is on appeal 
of a March 2004 rating decision in which the RO denied, in 
pertinent part, the veteran's application to reopen a 
previously denied claim of service connection for a low back 
disability.  The veteran testified at an RO hearing in April 
2005.

In July 2007, the Board denied the veteran's application to 
reopen a previously denied claim of service connection for 
bilateral hearing loss, reopened a claim of service 
connection for a low back disability, and remanded the 
veteran's claims of service connection for tinnitus and for 
ulcers and reflux disease and for hypertension, each as 
secondary to service-connected PTSD, to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.

In a March 2008 rating decision, the RO reopened the 
veteran's claim of service connection for bilateral hearing 
loss and granted this claim on the merits, assigning a zero 
percent rating effective December 31, 2002.  The RO also 
granted the veteran's claim of service connection for 
tinnitus, assigning a 10 percent rating effective 
December 31, 2002.  This decision was issued to the veteran 
and his service representative in May 2008.  There is no 
subsequent correspondence from the veteran expressing 
disagreement with the rating or effective date assigned to 
service-connected bilateral hearing loss.  Accordingly, an 
issue relating to bilateral hearing loss is no longer in 
appellate status.  See Grantham v. Brown, 114 F .3d 1156 
(1997).  

Unfortunately, and although the Board regrets any additional 
delay in adjudicating the veteran's claims caused by this 
REMAND, this appeal is REMANDED again to the RO/AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

In statements on his June 2008 VA Form 21-4138, the veteran 
requested a hearing on his appeal.  After this appeal was 
certified for appellate review in July 2008, the Board issued 
a hearing clarification letter to the veteran and his service 
representative in October 2008.  In response, the veteran 
notified VA in November 2008 that he wanted a Travel Board 
hearing at the RO.  Given the foregoing, this case must be 
returned to the RO to arrange for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy of 
the notice letter sent to the veteran and 
his service representative concerning this 
hearing should be included in the claims 
file 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

